Title: Tobias Lear to Clement Biddle, 5 March 1790
From: Lear, Tobias
To: Biddle, Clement

 

Sir,
New York March 5th 1790.

I have been favored with your letters of the 16th & 23d ultimo. We are furnished with a Carpet for the room which I had described to you; but are therefore no less obliged to you for the trouble you have had in making inquiries respecting it. The President will thank you to make an addition of two hundred bushels to the quantity of Buckwheat you have procured for him. It is probable that it can be carred to Virginia in bulk, which will save the expense of bags or barrels. Major Washington informed the President that Captain Elwood had told him that for the freight of a quantity, he would make bulk heads & carry it free from expense of bags or barrels. If this can be done it will be agreeable to the President, as the number of bags which you have already are as many as will be useful—and barrels are of little or no use at Mount Vernon where they have always a number on hand. with very great esteem, I am, Dear Sir, Your most Obedt Servt

Tobias Lear

